Citation Nr: 1428311	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-45 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army September 1987 to May 1991, and was subsequently placed in inactive reserve (" individual ready reserve), non-duty status until September 1995 when his military obligation was completed.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2012, the Veteran and his sister testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).   A transcript of that hearing is associated with the claims folder.

In September 2012, the Board remanded the case for further development to include obtaining the Veteran's service personnel records, service treatment records (STRs), and medical evidence.   

In that remand, the Board also referred the issue of entitlement to a total disability rating based on individual unemployability (TDIU) because such issue was raised by the record.  See July 2012 hearing testimony at pages 4-5; September 2009 Veteran's statement.  According to a March 2013 internal memorandum, the Appeals Management Center (AMC) indicated that the TDIU claim required immediate attention by the AOJ (RO).  However, because there is no indication that any development has been initiated by the AOJ, the TDIU claim is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's back disability did not manifest during active military service; arthritis did not manifest within the first post-service year; and the current back disability is related to a disease, injury, or event during service.
CONCLUSION OF LAW

The criteria are not met to establish service connection for a back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.




Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) Veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112(2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007)(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.   Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran was provided VCAA notice in October 2008 and September 2012 letters which notified him of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He has also been advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  After notice was provided to him, his claim was readjudicated by way of a March 2013 SSOC.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the claims file contains the Veteran's service personnel and treatment records, and private medical evidence, a hearing transcript, and lay statements.  

During his September 2012 hearing, the Veteran identified having received relevant examinations after service while working at Southern Pacific Railroad where he installed relays and overhead phone wires.   However, he also stated that Southern Pacific Railroad no longer exists and he did not recall the name of the physician who examined him while employed there.   Thus, the Board finds that attempts to secure any records from Southern Pacific Railroad would be futile given that the company is no longer in existence and the Veteran has not provided any specific information with which to request any records.

The Veteran also testified that he worked at a company named "MSD" after service, but noted that he did not undergo any medical examinations while employed there.   

In addition, the Veteran testified that after service he was placed on inactive Reserve status to complete his military obligation.  He clarified that he did not complete any training with the National Guard or Reserves after being discharged in 1991.  Therefore there are no relevant records to obtain.

The Veteran has alleged that his service treatment records are incomplete. However, the record indicates that all relevant records have been received from the National Personnel Records Center. The Veteran has not presented any facts or circumstances which call into question the reliability or completeness of the records received, and the law would presume the records were generated and reported by regular process. United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The Veteran has not been afforded a VA medical examination or medical opinion with respect to his claim of service connection for a back disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the September 2012 remand, the Board indicated that a VA examination should be afforded to the Veteran, if and only if, the evidence warranted an examination.  However, as will be explained in further detail below, there is no credible evidence of the Veteran becoming Airborne-qualified during service and no evidence of an in-service incurrence or aggravation during his active duty period in the U.S. Army from 1987 to 1991.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a back disability.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In fact, in response to the March 2013 SSOC, he indicated that he had no additional evidence to submit and requested that his case be immediately forwarded to the Board.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the July 2012 Board hearing, the undersigned VLJ identified the issue on appeal, and obtained information to clarify the Veteran's arguments.  Based on the evidence of record and the hearing testimony provided by both the Veteran and his sister, the VLJ remanded the case to obtain additional evidence.  

The hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97.  The Veteran has not alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Board has not identified any hearing deficiency.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly explain the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given the development of the Veteran's claim discussed above, the Board finds no deficiency in the Board hearing or in development of the claim.  See id.  

Legal Criteria - Service Connection

Under the relevant laws and regulations, a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).   

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, the Veteran's arthritis of the thoracic spine is defined as a chronic disease in section 3.309(a), therefore the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  See Walker, 708 F.3d at 1338-1339.  

Conversely, because the Veteran's remaining back diagnoses, i.e., chronic back pain, intervertebral disc disease of the lumbar spine (i.e., disc disease), lumbar radiculitis, and scoliosis, are not identified in § 3.309(a), the presumptive provisions based on "chronic" pursuant to § 3.303(b) or continuity of symptomatology since service pursuant to Walker do not apply with regard with respect to those diagnoses.  

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.   Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The medical evidence confirms that the Veteran has a current back disability, variously diagnosed as chronic back pain, degenerative changes of the thoracic spine, intervertebral disc disease of the lumbar spine, lumbar radiculitis, and scoliosis.  See 2008 VA treatment notes and October 2010 private chiropractor notes. 

The Veteran attributes his current back disability to an injury during active service.  Specifically, he asserts that during Airborne Qualification training at Fort Benning, Georgia, he hit the ground on his back while training on a 280-foot tower.  He indicated that he was not hospitalized at the time, but was told at the dispensary that he had "pulled" and "bruised" muscles in his back.  He testified that he completed Airborne school and is Airborne-qualified.  In support of his claim, he submitted copies of letters purportedly sent to his family during service in 1988, in which he indicates that he injured his back during Airborne school.  See March and April 1988 letters.

Initially, the Board notes that a back disability was not noted on the Veteran's service enlistment examination report dated in June 1987, and clinical evaluation of the spine at that time was considered normal.  Therefore, the Veteran's spine is presumed to have been sound upon service entrance.

The Veteran's STRs covering his active service from 1987 to 1991 are devoid of any back complaints, treatment, and/or diagnoses stemming from a "jump" or any other in-service event.  Thus, despite the Veteran's competent report of experiencing back symptoms in active service, there is no evidence that he ever complained of back trouble during service.  

Indeed, and contrary to his current allegation, when asked whether he "ever had or have you now" recurrent back pain, the Veteran responded "no." When the Veteran was asked whether he had "any illness or injury other than those already noted," the Veteran again responded "no." (Italics added) Clinical evaluation then detected no abnormalities of the musculoskeletal system. The Veteran was otherwise assessed under the PULHES profiling system as being in excellent physical condition. Odiorne v. Principi, 3 Vet.App. 456 (1992)((observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

The Board affords great probative value to the service treatment and examination reports because they are probative both as to the Veteran's subjective reports and their resulting objective findings and were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The first complaints of back problems are not shown in the record until 2006, approximately 15 years after service separation.  Although not dispositive by itself, the absence of any indication of a relevant medical complaint until many years after service is relevant in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no evidence of arthritis within the first post-service year.  Arthritis of the thoracic spine was not diagnosed until 2008 (see VA treatment notes), which is approximately 17 years after service discharge.   

Service connection for arthritis based on continuity of symptomatology is also for consideration.  However, as indicated, arthritis of the thoracic spine is not shown in the record until 2008, approximately 17 years post-servcie.  The medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of thoracic arthritis since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  As indicated above, the remaining back diagnoses based on continuity of symptomatology are not for application because those disabilities are not listed as chronic diseases under 38 C.F.R. § 3.309(a).  See also, Walker, supra.

There is also no competent evidence of a nexus between the current back disability and service. Although various examiners have diagnosed the Veteran with back disorders, there is no evidence that these examiners were aware of the Veteran's military factual or medical history. 

The Board considered the testimony provided by the Veteran and his sister, as well as statements authored by T.R., B.R., and R.T.R., which attest the Veteran's observable back difficulties.  The Veteran and those who authored statements in support of the claim are competent to comment on symptoms they have personally observed, such as the Veteran's back pain or stiffness.  However, the question of whether the Veteran's back disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).   Because the evidence does not indicate that the Veteran, his sister, T.R., B.R., and R.T.R. have the appropriate training, experience, or expertise to provide a medical opinion concerning a back condition, they are not competent to comment on the etiology of the Veteran's back disability.  

For the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's back disability had its onset in service or is otherwise related to it.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal will be denied.

ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


